The following was the case: The plaintiff charges, that her mother, Catherine Simmons, in 1822, conveyed to her, by deed of gift, a negro girl by the name of Jenny — "to have, hold, and enjoy to the sole and separate use of her, the said plaintiff, during her natural life, free and separate from the control of her husband, Thomas B. Williams, and, after her death to be conveyed to her children"; that her husband never claimed the negro Jenny, or any of her children as his property, but, upon leaving his family and removing to the State of Tennessee, he was induced to sell and convey his right in them to the defendant Alexander, who, when he purchased, had full knowledge of the plaintiff's right. She further states, that the defendant sued her for Jenny and her children, and, being deranged in her mind, and not knowing what she was doing, she was led, by the false suggestions and threats of the defendant, to enter into a compromise, and to sign a paper conveying to him her right to all the negroes but Jenny and her child John, which were secured to her. The prayer of the bill is, to have the compromise set aside, as being obtained by fraud and oppression, and a reconveyance of the negroes.
The defendant alleges, that, by the terms of the deed set forth in the plaintiff's bill, the title of the negroes was in *Page 160 
Thomas B. Williams, the husband of the plaintiff, from whom he purchased them for a full and valuable consideration, with full knowledge of the above deed; that, having made this purchase, he brought suit for them against Elizabeth Buchanan, the sister of the plaintiff, with whom she lived, and James Miller, her nephew, and who was in possession of the (208) negroes, having purchased the right of the plaintiff's children in them. At the instance of the plaintiff, he was induced to enter into a compromise, and agreed to let her have Jenny and her child John, she agreeing that he should have the remaining three, and that writings under seal were executed for the purpose of settling their respective rights. Defendant denied at the time this compromise took place, the plaintiff was deranged or out of her mind, and avers that, on the contrary, she was in full possession of her faculties, and understood what she was doing, as the deed was deliberately read over to her. He further states, that the former name of the plaintiff was Catharine Simmons, the same as her mother's, and that in 1813, she purchased the negro girl Jenny, then an infant, from her brother James Simmons, for the sum of $100, and took from him a bill of sale, and that after her intermarriage with Thomas B. Williams, in order to protect the negro from his debts, he having become much involved, the deed set forth in plaintiff's bill was executed by her mother, Catharine Simmons, to her.
Replication being taken to the answer, the case was removed to this Court for hearing.
We do not deem it necessary to give any construction of the deed of 1822, as to the rights of the husband, Thomas B. Williams, or of the plaintiff under it, whether property can or can not be conveyed to a feme covert to hold to her separate use, without the intervention of a trustee. It is sufficient for the present purpose to say, it was, with the parties concerned, a doubtful question. The defendant purchased the negroes from the husband, and instituted a suit to recover them. While the title is thus in contestation, or while he is (209) claiming them as his property, and the plaintiff holding them as hers, they agree, in order to put an end to the dispute, to divide the property. The compromise of a doubtful right, fairly entered into, with due deliberation, will be sustained in a court of equity. It is reasonable and proper *Page 161 
it should be so; parties must be at liberty to settle their own controversies, by dividing the property in controversy, and public policy upholds the right. 1 Story Eq., 134, sec. 121. The plaintiff in her bill sets out the compromise and endeavors to get rid of it, as obtained from her, while not possessed of mind sufficient to make a binding contract. If such be the case, unquestionably it is not binding on her. It is sufficiently proved, we think, that the plaintiff's mind was naturally a weak one, and that, at some period of time, before the compromise took place, it was unsettled; but there is no sufficient evidence that such was its condition at the time of the settlement. On the contrary, the evidence is satisfactory, that she was in the full possession of her understanding at the time. She exhibited anxiety that it should be executed by her sister, Elizabeth Buchanan, and James Miller, and it was done. The terms of the compromise were agreed on at one meeting, and executed at a subsequent one. So that the plaintiff was not hurried in the matter, but had time to deliberate and consult her friends. David Galloway, a subscribing witness to the deeds, and who lives a half mile from the plaintiff, states he knew her will, and that she knew, at the time, very well what she was doing, and he heard nothing of her derangement until after the compromise. She requested him to testify, that, at the time it took place, she was deranged, which he refused. The counsel, who managed the suit at law in behalf of Mrs. Buchanan and Miller, states that the plaintiff was examined as a witness in that suit, and he saw no cause to doubt sanity of her mind. He advised the compromise, because he thought the title of his clients not good. We repeat, then, that we are satisfied from the evidence, that whatever   (210) may have been the state of her mind previous to the compromise, at that time she was not deranged, but knew and understood what she was doing; and it is fortunate for her that such is the fact. By the compromise, she has secured to herself two of the negroes, when in fact she was entitled to none of them. The defendant alleges in his answer, and proves it by his witnesses, from the declarations of the plaintiff herself, made before her marriage, that she had purchased the negro girl Jenny from her brother, James Simmons, and had given him for her $100, which she had made by selling spirits. No evidence in the case shows that the title of the girl ever was in Catharine Simmons, the mother. This purchase, according to the allegation of the answer, was made in the year 1813, and the conveyance by the mother in 1822. If the fact was as she admitted — and we see no reason to doubt it — the title of all the negroes was in the defendant, Alexander, by *Page 162 
his purchase from Thomas B. Williams, the husband. The compromise, however, secures to the plaintiff the two conveyed by him to her.
PER CURIAM.               THE BILL DISMISSED WITH COSTS.
Cited: York v. Westall, 143 N.C. 280.